Citation Nr: 0018676	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  99-01 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to permanency of a 100 percent disability rating 
currently in effect for service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel





INTRODUCTION

The veteran had active duty from April 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), that the issue of permanency of the 
assigned 100 percent evaluation for the veteran's service-
connected PTSD was not well-grounded.  


FINDINGS OF FACT

1.  By rating decision dated in October 1997, the RO granted 
a 100 percent rating for PTSD effective from October 1, 1984, 
making the veteran's 100 percent rating continuous since its 
initial effective date of May 6, 1982.  

2.  The October 1997 rating decision also established basic 
eligibility for Dependents' Educational Assistance allowance 
under Chapter 35, Title 38, United States Code, from February 
1, 1984.  

3.  Medical evidence establishes that the veteran's total 
impairment due to service-connected PTSD is permanent.  


CONCLUSION OF LAW

Permanency of a 100 percent scheduler evaluation for PTSD is 
established.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 
3.327, 3.340(b) (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a claim of entitlement to a 
permanent 100 percent disability rating for PTSD.  Although 
the RO responded initially that the veteran was not entitled 
to a decision on permanency as it was not a benefit but 
rather an element in several types of claims, the RO in fact 
denied this claim as not well-grounded.  Accordingly, the 
Board will address the issue of permanency.

Total disability exists when there is present any impairment 
of mind or body which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation. 38 C.F.R. § 3.340(a) (1999).  Total disability 
may or may not be permanent.  Permanence of total disability 
exists when such impairment is reasonably certain to continue 
throughout the life of the disabled person.  38 C.F.R. § 
3.340(b) (1999).  Diseases and injuries of long standing 
which are actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  38 C.F.R. § 
3.327(b)(2)(iii) (1999).

The Board initially finds that the veteran has submitted a 
well-grounded claim as required by 38 U.S.C.A. § 5107(a) 
(West 1991), and that the VA has properly assisted the 
veteran in the development of his claim to the extent 
necessary.  

By rating decision dated in October 1997, the RO granted a 
100 percent evaluation for PTSD, effective from February 1, 
1984.  In combination with earlier rating decisions, this 
resulted in the continuous evaluation of PTSD at 100 percent 
from May 6, 1982.

It is uncontroverted that this combat veteran has been 
suffering from severe effects of PTSD since service and has 
undergone continuous treatment for serious psychiatric 
disability since at least May 1982.  A recent statement from 
the director of a VA psychiatry clinic who had treated the 
veteran for a number of years and who was familiar with his 
treatment record indicates that the veteran is not likely to 
improve with treatment in the foreseeable future and that the 
veteran is thus permanently disabled by PTSD.  

After a review of the evidence, including the recent VA 
psychiatric opinion, the Board finds that the veteran's 
psychiatric disability appears total and reasonably certain 
to continue throughout his lifetime.  The Board observes that 
the evidence of severe disability despite ongoing treatment 
and compliance with medication is consistent with the 
psychiatrist's opinion and fully supportive of the finding of 
permanency.  Moreover, the Board points out that a finding of 
permanency has already been made by the RO with regard to 
basic eligibility for Chapter 35 benefits effective February 
1, 1984.  Thus, the Board concludes that the veteran's PTSD 
is a disease of long standing which is actually totally 
incapacitating, that the probability of permanent improvement 
under treatment is remote and that it should thus be regarded 
as permanently and totally disabling for purposes of 
obtaining VA benefits.  See 38 C.F.R. § 3.327(b)(2)(iii).


ORDER

Entitlement to permanency of a 100 percent schedular 
evaluation for post-traumatic stress disorder is granted.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

